Per Curiam.
The principal .objection to the proceedings in this case was, that after the report of the viewers was returned, the Court of Quarter Sessions made an order that a material alteration should be made in the road, because it appeared to them, .that the surveyor had not pursued the directions of the viewers, and that alteration being made, the road was confirme
It is the opinion of this court, that the Coi . t of Quarter Sessions had no power to make the alteration, but should have returned the report to the viewers, in order that they might correct it. The report is the act of the viewers, which the court may either reject, or confirm; but they cannot alter it, for then it is no longer the act of the viewers. It does not appear, that the viewers came into court, and requested that an error might be corrected, or that they had any notice of, or assented to the proposed alteration of their report. It is our opinion therefore,, that the proceedings should be quashed.
Proceedings quashed.